Citation Nr: 1229234	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  03-03 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)/anxiety disorder, not otherwise specified, with alcohol and cocaine dependence, from March 29, 1999, and in excess of 50 percent from May 11, 2001.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2009, the appellant testified at a Board videoconference with respect to the following issues:  entitlement to service connection for a back disability; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a dental disability due to trauma; entitlement to an effective date earlier than April 1, 2004, for the award of nonservice-connected pension benefits; and entitlement to an initial rating in excess of 30 percent for PTSD from March 29, 1999, and in excess of 50 percent from May 11, 2001.

In an April 2009 decision, the Board granted an earlier effective date of July 23, 2001, for the award of nonservice-connected pension benefits.  The remaining issues determined to be on appeal were remanded to the RO for additional evidentiary development and due process considerations.

While the matter was in remand status, the appellant perfected a timely appeal with a July 2008 rating decision denying a total rating based on individual unemployability due to service-connected disability.  In connection with his appeal, the appellant requested another Board videoconference hearing.  In May 2012, the appellant testified at a second Board videoconference with respect to the issues on appeal.

At the May 2012 Board hearing, the appellant was advised that because he had previously testified at a Board hearing before a different Veterans Law Judge in March 2009, his case would be assigned to a panel of three Veterans Law Judges and both judges who conducted hearings would participate in making the decision in the appeal, in accordance with 38 C.F.R. § 20.707 (2011).  He was offered the opportunity to appear at a Board hearing before the third panel member, but declined and asked that the panel proceed immediately with consideration of his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

The Board notes that although the RO bifurcated and separately adjudicated the issue of entitlement to a total rating based on individual unemployability in the July 2008 rating decision, the appellant has raised the issue of unemployability in connection with other claims, including the issue of entitlement to a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  In the interests of clarity, however, the Board will list the issue separately in accordance with the actions of the RO.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion).  

With respect to the appellant's claim for a higher initial rating for PTSD, the Board notes that in October 2011, the appellant testified before a Decision Review Officer (DRO) at the RO in connection with that issue.  In a November 2011 Supplemental Statement of the Case, the DRO recharacterized the appellant's service-connected psychiatric disability as anxiety disorder, not otherwise specified, with alcohol and cocaine dependence, and continued the 50 percent rating assigned from May 11, 2001.  In light of the RO's actions, the Board has recharacterized the issue on appeal as set forth above on the cover page of this decision.  

A review of the record shows that in March 2012, the appellant submitted a claim of service connection for ischemic heart disease.  According to the appellant's Virtual VA file, in an April 2012 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction, and assigned an initial 100 percent disability rating from March 13, 2012, and a 30 percent rating from July 1, 2012.  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In February and April 2011 letters to the appellant and his congressional representative, the RO indicated that their records indicated that the appellant had multiple issues pending on appeal, including a claim of service connection for a skin condition.  The Board, however, is unable to locate any such claim or issue in the claims folder.  This matter is therefore referred to the RO for clarification and any subsequent action deemed necessary.  

Finally, with respect to the dental issue currently on appeal, given the appellant's contentions and the evidence of record, the RO limited its consideration to whether new and material evidence has been received to reopen a previously denied claim for "dental trauma," i.e. eligibility for VA outpatient dental care on a Class II(a) basis.  See 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c) (providing for any reasonably necessary dental treatment, without time limitations, for noncompensable service-connected dental conditions determined to be due to combat wounds or other service trauma).  

The record currently available to the Board contains no indication that the appellant has contended in connection with this current appeal that he meets any of the other eligibility criteria for VA outpatient dental treatment and the RO did not consider the issue of the appellant's entitlement to VA outpatient dental treatment on any other basis.  The Board, therefore, does not have jurisdiction over that matter.  Sellers v. Shinseki, No. 08-1758 (U.S. Vet. App. June 26, 2012) (holding that the Board does not have jurisdiction over any matter unless there is an appealable, binding RO decision denying the claim).  

In any event, the Board notes that records assembled in connection with the appellant's claim include VA dental records which appear to show that the appellant has recently been provided with dental treatment on a Class IV basis.  See e.g. August and September 2011 Tuscaloosa VA dental records.  See also 38 U.S.C.A. § 1712(G); 38 C.F.R. § 17.161(h) (2011) (Class IV eligibility, providing for VA outpatient dental treatment for those whose service-connected disabilities are rated as 100 percent disabling under the Rating Schedule or who are entitled to a total rating based on individual unemployability).  It appears that the appellant is continuing to receive VA outpatient dental treatment, given his testimony at the May 2012 Board hearing.  If not, given the issues pending on appeal, the appellant is advised that he may again become eligible for VA outpatient dental treatment should he prevail in his claims for a higher rating for PTSD or for a total rating based on individual unemployability.  In that event, he may wish to file another claim for such benefit with VHA should he remain in need of dental treatment.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a back disability, a higher initial rating for PTSD/anxiety disorder, and a total rating based on individual unemployability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied the appellant's claim of entitlement to service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment.  Although the appellant was duly notified of the RO's determination and his appellate rights in a June 1999 letter, he did not appeal within the applicable time period.  

2.  In July 2001, the appellant sought reopening of his claim of entitlement to service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment.  

3.  Evidence received since the final June 1999 rating decision denying service connection for a dental disability due to in-service trauma is cumulative or redundant of evidence previously considered, does not bear directly and substantially upon the specific matter under consideration, and, even when its credibility is presumed, it is not so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

In August 2001 and December 2005 letters, the RO notified the appellant of the information and evidence needed to substantiate and complete his application to reopen his previously denied claim of service connection for dental trauma.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the notice provided to the appellant specifically advised him that his claim had been previously denied on the basis that the record did not show that he had sustained dental trauma during service.  He was advised that in order to reopen his claim, he was required to submit new and material evidence.  The letters included an explanation of the legal term "new and material evidence."  

Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the June 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to the notification letters discussed above, in discussions held prior to and during the March 2009 and May 2012 Board hearings, the issues on appeal were discussed with the appellant and his representative.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service dental and medical records are on file and the RO has also obtained the relevant post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

Although the appellant has not been afforded a VA medical examination in connection with the claim, the Board finds that one is not necessary.  38 C.F.R. § 3.159(c) (4) (2011).  As set forth in more detail below, given the appellant's contentions and the evidence of record, the claim must be denied as a matter of law.  The evidence does not show, nor does the appellant contend, that he sustained the type of combat wounds or other service trauma which would legally entitle him to the benefit sought.  See Nielson v. Shinseki, 23 Vet. App. 56, 59 (2009) (holding that the phrase "service trauma" is "an injury or wound violently produced while the injured or wounded is in the armed forces.").  Under these circumstances, an examination is not necessary.  38 C.F.R. § 3.159(c)(4) (2011).  In any event, VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  38 C.F.R. § 3.159(c)(4)(iii) (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  In any event, given the basis for the denial below, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Background

The appellant's service dental records show that at his March 1968 initial dental examination, tooth number 14 was missing.  

In-service treatment records show that the appellant received routine dental care during service, including prophylactic treatment and amalgam fillings in several teeth due to dental caries.  In May 1968, tooth number 30 was extracted due to decay.  In February 1969, tooth number 20 was extracted.  

At the appellant's December 1969 military separation medical examination, it was noted that teeth numbers 14, 20, 21, and 30 were missing.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had severe tooth or gum trouble.  

In December 1970, the appellant submitted a VA Form 10-2827, seeking outpatient dental treatment.  

In February 1971, the appellant underwent a fee basis dental examination performed by Dr. K. who observed that the appellant had caries on several teeth as well as excessive tartar and staining.  Dr. K. also noted that teeth numbers 14, 20, 21, and 30 were missing.  He recommended a 3 unit Ceramco bridge on teeth numbers 13 to 15, a 5 unit Ceramco bridge on teeth numbers 18 to 22, and a 3 unit Ceramco bridge on teeth numbers 20-31.  

In a July 1971 dental rating decision, the RO granted service connection for teeth numbers 20 and 21 for purposes of entitlement to outpatient dental treatment and the appellant was provided with the necessary one-time dental care.  

In November 1984, the appellant submitted a claim of entitlement to service connection for residuals of a broken jaw.  He claimed that in 1968, a military dentist had broken his jaw while extracting a tooth.  

In a November 1984 rating decision, the RO denied the claim, finding that the service treatment records were negative for notations of an injury to the appellant's jaw.  The appellant was notified of the RO's determination and his appellate rights in a December 1984 letter, but he did not appeal.  

In March 1999, the appellant indicated that he wished to file a dental claim.  He indicated he was experiencing problems with the left side of his face due to in-service dental treatment.  

In a June 1999 rating decision, the RO denied service connection for a dental injury due to trauma.  The RO noted that the appellant's claim of service connection for a jaw fracture had been previously denied.  The RO further noted that service treatment records were negative for complaints or findings of "dental trauma."  In its decision, RO explained that VA dental treatment could only be provided for a condition or disability which was due to trauma from combat wounds or other service injuries.  Because the record contained no such evidence, the claim of service connection for dental trauma was denied.  The appellant was notified of the RO's determination and his appellate rights in a June 1999 letter, but he did not appeal.  

In July 2001, the appellant indicated that he wished to reopen his claim of service connection for "dental trauma."  

In connection with his claim, the appellant testified at a March 2006 RO hearing.  He indicated that during his period of service, he had had a tooth extracted from his left lower jaw.  He recalled that during the extraction, a part of his jawbone was also removed, leaving a big gap.  The appellant testified that the dentist who had treated him after service, Dr. K., had fitted him with a bridge and performed "reconstructive stuff."  The appellant, however, indicated that Dr. K.'s treatment was "mostly for cosmetic purposes" and that he now needed to have the dental work redone.  

At a March 2009 hearing, the appellant testified that he had had dental treatment during service, including a tooth extraction.  He indicated that after his separation from service, VA paid for him to have his jaw "restructured" and implants installed.  The appellant indicated, however, that those implants had since decayed and that he wanted to get dental treatment.  

VA clinical records associated with the file in connection with the appellant's claim show notations of various dental conditions and treatment, including additional extractions, but are entirely silent for any mention of combat wounds or other service trauma.  

At his May 2012 hearing, the appellant testified that he had sustained trauma during service because one of his teeth had been extracted and a portion of his jaw came out with the tooth, leaving a gap.  He indicated that he was treated with a bridge, but that the bridge wore out and that all of his teeth rotted.  He indicated that he continued to receive VA treatment for his dental problems.  


Applicable Law

Service connection for a dental disability due to trauma

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 59 (2009) (holding that the phrase "service trauma" is "an injury or wound violently produced while the injured or wounded is in the armed forces.").

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Here, the Board notes that VA has recently amended its regulations regarding the adjudication of claims of service connection for dental conditions for the purposes of entitlement to treatment purposes.  See 60 Fed. Reg. 4470-01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  These amendments identify some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments also clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  Although it does not appear that the RO considered these amendments in connection with the appellant's appeal, because they are not relevant to the specific matter adjudicated here, any failure to do so is harmless.  

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed before August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


Analysis

As set forth above, the appellant's service dental records document routine dental care, such as prophylactic treatment and amalgam restorations for dental caries, as well as extractions of teeth numbers 20 and 30.  The appellant's service dental and treatment records, however, are entirely negative for any indication that he sustained any combat wounds or other service trauma to the face or mouth during service.  

Based on this evidence, in a June 1999 rating decision, the RO denied service connection for a dental injury due to trauma, finding that the record contain no indication of in-service combat wounds or other service trauma to render the appellant eligible for VA outpatient dental treatment.  The appellant was notified of the RO's determination and his appellate rights in a June 1999 letter, but he did not appeal.  He does not contend otherwise.  Thus, the June 1999 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In this appeal, the appellant seeks to reopen his claim of service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  As it applies in this case, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially on the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in combination with other evidence, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Thus, the Board has reviewed the record, with particular attention to the additional evidence received since the final June 1999 rating decision.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156 (2001).  

The additional evidence includes the appellant's statements to the effect that he sustained trauma or damage to his jaw during service when one of his teeth was extracted.  The additional evidence also includes VA clinical records showing treatment for various dental conditions with no indication that any such condition is related to service trauma.  

The Board concludes that the appellant's statements are essentially cumulative of those previously considered by the RO.  Regardless, the appellant's statements, as well as the additional medical evidence received, do not bear directly and substantially on the specific matter under consideration.  Again, the record confirms that the appellant had at least two teeth extracted in service.  Nonetheless, there is no indication, nor has the appellant contended, that he sustained any combat wounds or other service trauma to the face or mouth during service.  Again, although he reports that he sustained "trauma" as a result of a dental extraction, service trauma does not include the intended effects of therapeutic or restorative dental care and treatment provided during military service.  See VA O.G.C. Prec. Op. No. 5-97; see also Nielson v. Shinseki, 23 Vet. App. 56, 59 (2009).  Thus, the in-service tooth extractions, including any residuals, are not considered "service trauma."  Absent any allegation or other evidence of service trauma, there continues to be no legal basis upon which to find that the appellant meets the criteria for eligibility for Class II(a) VA outpatient dental treatment.  The additional evidence received thus does not bear directly and substantially on the specific matter under consideration.  

In summary, the Board finds that the additional evidence submitted by the appellant or otherwise associated with the claims folder since the last final June 1999 rating decision is cumulative or redundant of evidence previously considered, does not bear directly and substantially upon the specific matter under consideration, and, even when its credibility is presumed, it is not so significant that it must be considered in order to fairly decide the merits of the claim.  In fact, even conceding arguendo the credibility of the appellant's allegations, the record continues to contain no legal basis upon which to award the benefit sought.  

The Board therefore concludes that new and material evidence has not been received and the claim of service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment is not reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the application to reopen the claim of service connection for a dental disability due to in-service trauma for the purposes of obtaining VA outpatient dental treatment is denied.


REMAND

Entitlement to service connection for a back disability

The appellant also seeks service connection for a back disability.  He contends that he developed back problems in service and has experienced continuous back problems since that time.  

After reviewing the record, the Board finds that additional action on the part of the RO is necessary prior to further appellate consideration.  

First, the Board notes there appear to be outstanding VA clinical records relevant to the appellant's claim.  In that regard, at his March 2009 Board hearing and in various statements submitted during the course of this appeal, the appellant has indicated that he recalls receiving VA treatment for his back disability since 1972.  He recalls that he received such treatment at various VA facilities in his local area, including the Mobile VA outpatient clinic, and at VA Medical Centers in Biloxi, Tuskegee, and Montgomery.  

The record shows that the RO requested records from the Biloxi VAMC for the period from January 1969 to December 1972, and from the Montgomery VAMC from January to December 1972, but received negative responses to these requests.  Records corresponding to additional periods and from the other VA facilities mentioned by the appellant, however, were not requested.  Indeed, the record on appeal currently contains no VA clinical records dated earlier than August 1995.  

VA's duty to assist requires making as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA treatment facilities, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  Under these circumstances, additional efforts on the part of the RO are required.  

Second, the Board notes that VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that he suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the third prong discussed above, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  

In this case, the appellant's service treatment records show that at his January 1968 military preinduction medical examination, he was diagnosed as having scoliosis of the spine.  In-service treatment records show that in February 1969, he was seen in connection with his reports of "back trouble."  X-ray studies at that time were reportedly negative.  The remaining service treatment records are negative for complaints or findings of a back disability.  At his December 1969 military separation medical examination, the appellant's spine was examined and determined to be normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had back trouble of any kind.  

The post-service record on appeal includes VA clinical records showing that during inpatient treatment for substance abuse in December 1995, the appellant was seen in connection with his complaints of occasional low back pain.  X-ray studies of the lumbosacral spine in January 1999 were normal.  More recent VA and private clinical records show continued treatment for chronic back pain and diagnoses of degenerative joint disease of the lumbar spine.  

Despite evidence of in-service back trouble, the appellant's reports of back pain since service, and medical evidence documenting current degenerative joint disease of the lumbar spine, the appellant has not yet been afforded an adequate VA medical examination in connection with his claim.  

In that regard, the Board notes that in October 2001, the appellant was afforded a VA general medical examination at which he was diagnosed as having arthralgia of the lower back.  The examiner did not comment on the etiology of the appellant's diagnosed low back condition.  Rather, he recommended that the appellant undergo an orthopedic examination.  The record contains no indication that such an examination was conducted.  Given the evidence of record, this must be accomplished on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board notes that since the RO last considered this issue in the June 2011 Supplemental Statement of the Case, additional relevant evidence has been associated with the record, including VA clinical records dated to April 2012 showing treatment for a low back disability.  Under these circumstances, a remand is necessary.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).


Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)/anxiety disorder, not otherwise specified, with alcohol and cocaine dependence, from March 29, 1999, and in excess of 50 percent from May 11, 2001.

Entitlement to a total rating based on individual unemployability due to service-connected disability.  

The appellant also seeks a higher initial rating for his service-connected PTSD, which the RO has recently recharacterized as anxiety disorder, not otherwise specified, with alcohol and cocaine dependence.  The appellant claims that his service-connected psychiatric disability, including PTSD, is productive of severe symptomatology, including an inability to get along with others, which has essentially prevented him from having a family or being able to hold a job.  

At his May 2012 Board hearing, the appellant testified that since he was last examined for VA compensation purposes in August 2011, his PTSD had worsened.  He indicated that he remained under continuous treatment for his PTSD.  In light of the appellant's testimony, an additional examination is necessary.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Additionally, the Board notes that since the RO last considered the matter in a November 2011 Supplemental Statement of the Case, additional relevant evidence has been associated with the record, including VA clinical records dated to April 2012 showing continued treatment for PTSD, depression, and alcohol and cocaine dependence.  Under these circumstances, a remand is necessary.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).

Finally, given the numerous outstanding issues set forth above, the Board finds that the appellant's claim for a total rating based on individual unemployability due to service-connected disability must be held in abeyance pending the completion of the development and readjudication of the remaining claims on appeal.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991) (regarding inextricably intertwined claims).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact VA medical facilities in Mobile, Tuskegee, and Montgomery, Alabama, and the VA medical facility in Biloxi, Mississippi, or other appropriate repository of records, and request all clinical records pertaining to the appellant for the period from January 1972 to August 1995.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of his current back disability.  The claims folder must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current back disability identified on examination is causally related to the appellant's active service or any incident therein, including an episode of "back trouble" in February 1969.  

Alternatively, the examiner should provide an opinion, with supporting rationale, as to whether any current back disability identified on examination is related to an aggravation of the pre-service scoliosis identified at the appellant's January 1968 military preinduction medical examination.  

3.  The appellant should also be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD)/anxiety disorder, not otherwise specified, with alcohol and cocaine dependence.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should be asked to offer an opinion as to the severity of the appellant's service-connected PTSD/ anxiety disorder, not otherwise specified, with alcohol and cocaine dependence, to include whether the appellant's disability rendered him incapable of obtaining or performing substantially gainful employment during any part of the period from March 1999 to the present.  The examiner should provide a complete rationale for all opinions provided.

4.  After the actions above have been completed, and after conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	Marjorie A. Auer	L. Howell
Veterans Law Judge                                      Veterans Law Judge
Board of Veterans' Appeals                          Board of Veterans' Appeals



__________________________________________
James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


